FILED
                             NOT FOR PUBLICATION                            APR 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WISSAM ALI ATWI,                                 No. 08-73973

               Petitioner,                       Agency No. A077-323-802

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Wissam Ali Atwi, a native and citizen of Lebanon, petitions for review of

the Board of Immigration Appeals’ order affirming an immigration judge’s (“IJ”)

decision denying his motion to continue. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to continue and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo due process claims. Sandoval-Luna v. Mukasey, 526 F.3d 1243,

1246 (9th Cir. 2008) (per curiam). We deny the petition for review.

      The agency did not abuse its discretion or violate due process in denying

Atwi’s request for a continuance where Atwi’s eligibility for relief was speculative.

See id. at 1247 (no abuse of discretion in denying a motion to continue where relief

was not immediately available); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(“To prevail on a due process challenge to deportation proceedings, [a petitioner]

must show error and substantial prejudice.”).

      PETITION FOR REVIEW DENIED.




                                          2                                   08-73973